Case 3:20-cv-00375-CRS Document 28-3 Filed 07/10/20 Page 1 of 6 PageID #: 237




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                            LOUISVILLE DIVISION

                                  Electronically filed

 MICHAEL COLLINS, et al.

        Plaintiffs

 v.                                                 Judge Charles R. Simpson
                                               Civil Action No. 3:20-cv-00375-CRS
 MICHAEL ADAMS, in his official
 capacity as the Secretary of State of
 Kentucky, et al.

        Defendants

 and

 COMMONWEALTH OF KENTUCKY,
 ex rel. Attorney General Daniel
 Cameron

        Intervening Defendant




                 ATTORNEY GENERAL DANIEL CAMERON’S
            INTERVENING ANSWER TO PLAINTIFFS’ COMPLAINT
            ON BEHALF OF THE COMMONWEALTH OF KENTUCKY


       The Intervening Defendant, Commonwealth of Kentucky, ex rel. Attorney

General Daniel Cameron (the “Commonwealth”), answers the Plaintiffs’ Complaint

[DN 1] as follows:

                                 FIRST DEFENSE

       1.     The Plaintiffs’ Complaint fails to state a claim upon which relief can be

granted.

                                           1
Case 3:20-cv-00375-CRS Document 28-3 Filed 07/10/20 Page 2 of 6 PageID #: 238




                                SECOND DEFENSE

      2.       The Commonwealth is without sufficient information to admit or deny

the allegations set forth in paragraphs 1 through 10, 12, 14, 16, 18, 19, 20, 23, 24, 26

through 76,, 90 through 102, 106, 108 through 139, 141 through 153, 156, 168, 180,

184, 186 through 193, 195, 197 through 203, 206, 207, 208, 211, 213, 216, and 226 of

the Plaintiffs’ Complaint, and therefore denies those allegations.

      3.       In response to paragraphs 7, 11, and 169 through 177 of the Plaintiffs’

Complaint, the Commonwealth states that the text of 31 KAR 4:190E speaks for

itself, and it denies any interpretation or construction of the regulation at variance

with the text. The Commonwealth is without sufficient information to admit or deny

the remainder of the allegations set forth in paragraphs 7, 11, and 169 through 177

of the Plaintiffs’ Complaint, and therefore denies those allegations.

      4.       In response to paragraphs 13, 159 through 167, 196, 204, 205, and 212

of the Plaintiffs’ Complaint, the Commonwealth states that the text of Senate Bill 2

speaks for itself, and it denies any interpretation or construction of the statute at

variance with the text. The Commonwealth is without sufficient information to admit

or deny the remainder of the allegations set forth in paragraphs 13, 159 through 167,

196, 204, 205, and 212 of the Plaintiffs’ Complaint, and therefore denies those

allegations.

      5.       The Commonwealth denies the allegations set forth in paragraphs 15,

17, 185, 194, 209, 210, 214, 217, 218 through 224, 227 through 234, and 235 of the

Plaintiffs’ Complaint.



                                           2
Case 3:20-cv-00375-CRS Document 28-3 Filed 07/10/20 Page 3 of 6 PageID #: 239




      6.       In response to paragraphs 21, 22, and 25 of the Plaintiffs’ Complaint,

the Commonwealth admits that this Court has subject matter jurisdiction over this

action and personal jurisdiction over the Defendants, and that venue is proper in this

judicial district. The Commonwealth specifically denies that the laws at issue deny

or impair any constitutional rights of the Plaintiffs. The Commonwealth is without

sufficient information to admit or deny the remainder of the allegations set forth in

paragraphs 21, 22, and 25 of the Plaintiffs’ Complaint, and therefore denies those

allegations.

      7.       The Commonwealth admits the allegations set forth in paragraphs 77,

78, 82, 86, and 179 of the Plaintiffs’ Complaint.

      8.       In response to paragraphs 79, 80, 81, 83, 84, 85, 88, 89, and 104 of the

Plaintiffs’ Complaint, the Commonwealth states that the text of House Bill 351

speaks for itself, and it denies any interpretation or construction of the statute at

variance with the text. The Commonwealth is without sufficient information to admit

or deny the remainder of the allegations set forth in paragraphs 79, 80, 81, 83, 84, 85,

88, 89, and 104 of the Plaintiffs’ Complaint, and therefore denies those allegations.

      9.       In response to paragraph 87 of the Plaintiffs’ Complaint, the

Commonwealth states that the text of Ky. Rev. Stat. 117.015 speaks for itself, and it

denies any interpretation or construction of the statute at variance with the text. The

Commonwealth is without sufficient information to admit or deny the remainder of

the allegations set forth in paragraph 87 of the Plaintiffs’ Complaint, and therefore

denies those allegations.



                                           3
Case 3:20-cv-00375-CRS Document 28-3 Filed 07/10/20 Page 4 of 6 PageID #: 240




      10.    In response to paragraphs 103, 105, and 107 of the Plaintiffs’ Complaint,

the Commonwealth states that the Governor’s executive orders speak for themselves,

and it denies any interpretation or construction of the executive orders at variance

with their text. The Commonwealth is without sufficient information to admit or deny

the remainder of the allegations set forth in paragraphs 103, 105, and 107 of the

Plaintiffs’ Complaint, and therefore denies those allegations.

      11.    In response to paragraphs 140, 154, 157, 158, 178, 181, and 182 of the

Plaintiffs’ Complaint, the Commonwealth states that the text of Ky. Rev. Stat.

117.085 speaks for itself, and it denies any interpretation or construction of the

statute at variance with the text. The Commonwealth is without sufficient

information to admit or deny the remainder of the allegations set forth in paragraphs

140, 154, 157, 158, 178, 181, and 182 of the Plaintiffs’ Complaint, and therefore denies

those allegations.

      12.    In response to paragraphs 155 and 183 of the Plaintiffs’ Complaint, the

Commonwealth states that the text of Ky. Rev. Stat. 117.077 speaks for itself, and it

denies any interpretation or construction of the statute at variance with the text. The

Commonwealth is without sufficient information to admit or deny the remainder of

the allegations set forth in paragraph 155 and 183 of the Plaintiffs’ Complaint, and

therefore denies those allegations.

      13.    In response to paragraphs 215 and 225 of the Plaintiffs’ Complaint, the

Commonwealth incorporates herein by reference the preceding denials, admissions,

and averments as if set forth herein in their entirety.



                                           4
Case 3:20-cv-00375-CRS Document 28-3 Filed 07/10/20 Page 5 of 6 PageID #: 241




       14.    The Commonwealth denies any allegations set forth in the Plaintiffs’

Complaint not specifically admitted above.

                                 THIRD DEFENSE

       15.    The Plaintiffs’ claims are barred in whole or in part by the First, Tenth,

and Fourteenth Amendments to the United States Constitution.

                                FOURTH DEFENSE

       16.    The Plaintiffs’ claims are barred in whole or in part by 42 U.S.C. § 1983.

                                  FIFTH DEFENSE

       17.    The Plaintiffs’ claims are barred in whole or in part by Sections 6 and

147 of the Kentucky Constitution.

                                  SIXTH DEFENSE

       18.    Plaintiffs failed to join parties that are necessary and indispensable to

the resolution of this suit.

                               SEVENTH DEFENSE

       19.    The Complaint raises nonjusticiable political questions.

                                EIGHTH DEFENSE

       20.    Plaintiffs lack standing to assert the claims contained in the Complaint

and consequently the Court lacks jurisdiction to grant the relief they seek;

                                 NINTH DEFENSE

       21.    The Commonwealth reserves the right to amend this answer or assert

other defenses as the case progresses.

       WHEREFORE, the Commonwealth prays and demands as follows:
       1.     That the Plaintiffs’ Complaint be dismissed with prejudice;

                                           5
Case 3:20-cv-00375-CRS Document 28-3 Filed 07/10/20 Page 6 of 6 PageID #: 242




     2.    For its costs herein expended; and

     3.    For any and all other relief to which it may appear entitled.

                                     Respectfully submitted,

                                     Daniel Cameron
                                     ATTORNEY GENERAL

                                     /s/ Aaron J. Silletto
                                     Victor B. Maddox
                                     Carmine G. Iaccarino
                                     Aaron J. Silletto
                                     Brett R. Nolan
                                     Marc Manley
                                     Office of the Attorney General
                                     700 Capital Avenue, Suite 118
                                     Frankfort, Kentucky 40601
                                     Phone: (502) 696-5300
                                     Victor.Maddox@ky.gov
                                     Carmine.Iaccarino@ky.gov
                                     Aaron.Silletto@ky.gov
                                     Brett.Nolan@ky.gov
                                     Marc.Manley@ky.gov

                                     Counsel for Intervening Defendant,
                                     Commonwealth of Kentucky ex rel.
                                     Attorney General Daniel Cameron




                                        6
